Exhibit 10.2


COMMUNITY BANCORP.
AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN FOR DIRECTORS




This Amended and Restated Deferred Compensation Plan for Directors of Community
Bancorp. (the “Company”) and its subsidiary, Community National Bank (the
“Bank”) (the “Plan”) is adopted by the Board of Directors of the Company on
December 9, 2008 for the purpose of complying with (1) all applicable deferral
provisions of the American Jobs Creation Act of 2004 (“AJCA”), including section
409A of the Internal Revenue Code (“Code”), added by the AJCA, and (2) all
applicable provisions of the Emergency Economic Stabilization Act of 2008
(“EESA”), including the amendments made by the EESA to sections 162(m) and 280G
of the Code, if and to the extent that the Company and/or the Bank becomes
subject to the provisions of the EESA.


This Plan is intended to apply to all directors’ fees deferred on or after
January 1, 2005, with fees deferred prior to such date governed as provided in
Section 1 hereof.


Section 1.  Grandfathered Balances.


Eligible directors’ compensation deferred and vested prior to January 1, 2005,
and earnings thereon (“Grandfathered Balances”), shall be subject for all
purposes to the terms of the Plan as in effect on October 3, 2004, the effective
date of the AJCA.  The text of the Plan, as then in effect, is attached hereto
as Exhibit A.  The Company shall maintain appropriate records to identify
deferrals made and vested prior to 2005, together with any earnings thereon for
each person who was a participant in the Plan as of October 3, 2004.  It is the
intention of the Company to administer such Grandfathered Balances in a manner
which will preserve their exemption from Section 409A of the Internal Revenue
Code and the rules, regulations and other guidance of the Internal Revenue
Service thereunder (together, “Code Section 409A”).


Section 2.  Other Deferrals; Compliance with Section 409A.


All deferrals of Eligible Compensation (as defined) made on or after January 1,
2005, and any earnings thereon, shall be governed by Sections 3 through 8 below,
and shall be made, accrued, administered and distributed in compliance with the
deferral requirements of Code Section 409A, including subsections (a)(2), (3)
and (4).


Section 3.  Additional Definitions.


In addition to the definitions set forth above, the following words and terms as
used in this Plan shall have the meanings set forth below, unless a different
meaning is clearly required by the context:


 
(A)
“Beneficiary” means the person or persons designated by a participant pursuant
to Section 3.05.



 
(B)
“Board of Directors” or “Board” means the Board of Directors of Community
Bancorp.



 
(C)
“Change in Control” shall mean a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, as determined in accordance with applicable rules, regulations and
guidance of the Internal Revenue Service under Code Section 409A.



 
(D)
“Director” means any duly elected or appointed member of the Board of Directors
of the Company or the Bank.



 
(E)
“Disability” shall have the meaning ascribed to such term in subsection
(a)(2)(C) of Code Section 409A.



 
(F)
“Election to Defer” means a written statement in the form specified by the
Company and signed by a Director indicating the desire to participate in the
Plan and containing elections as to the amount of deferrals and the time and
manner of payment of deferrals and earnings thereon.



 
(G)
“Eligible Compensation” means the usual fees, as established from time to time
by the Company and/or the Bank and paid to a Director in consideration of
services performed as a Director, including fees for attendance at meetings of
the Board of Directors, Advisory Boards, or other committees, but shall not
include fees for appraisals or other services rendered in a capacity other than
as a Director.



 
(H)
“Participant” means any Director who has chosen to participate in this Plan and
has filed an Election to Defer, which has been accepted by the Company.



 
(I)
“Payment Event” means, with respect to distributions to a Participant under this
Plan, any of the following events:

·  
Death;

·  
Separation from Service;

·  
Disability;

·  
Unforeseeable Emergency;

·  
Attainment of a specified age, as specified in a Participant’s Election to
Defer; and

·  
Change in Control of the Company.



 
(J)
“Separation from Service” shall have the meaning ascribed to such term under
Code Section 409A.



 
(K)
“Specified Employee” shall have the meaning ascribed to such term in subsection
(a)(2)(B)(i) of Code Section 409A.



 
(L)
“Unforeseeable Emergency” shall have the meaning ascribed to such term in
subsection (a)(2)(B)(ii) of Code Section 409A.



Section 4.  Eligibility; Election to Defer; Designation of Beneficiary.


4.01.                      Voluntary Participation.  Participation in the Plan
is voluntary.


4.02.                      Eligible Directors. Any duly elected or appointed
member of the Board of Directors of the Company and/or the Bank shall be
eligible for participation in the Plan and may elect to defer some or all of his
or her Eligible Compensation in accordance with the terms of this Plan.


4.03.                      Election to Defer. A Director shall become a
Participant in the Plan by signing and delivering to the Company an Election to
Defer, on such form as the Company may specify.  Subject to the immediately
following sentence, a Participant's Election to Defer shall take effect on the
first day of the calendar year following the calendar year in which the Election
to Defer is executed and delivered to the Company.  Notwithstanding the
foregoing, a newly elected or appointed Director may elect to defer current year
Eligible Compensation earned after the date of his or her Election to Defer so
long as the Election to Defer is executed within thirty (30) days after such
Director first becomes eligible to participate in the Plan by virtue of his or
her first appointment or election as a Director of the Company or the Bank.


4.04.                      Evergreen Election; Election to Cease
Participation. Following the effective date of a Director’s Election to Defer,
the Director’s participation in the Plan shall continue from year to year unless
and until such Participant indicates in writing the desire to refrain from
future active participation in the Plan.  Notification of a desire to refrain
from making future deferrals shall apply only to Eligible Compensation earned by
a Director beginning on the first day of the calendar year following the year in
which such notification was executed and delivered to the Company.


4.05.                      Designation and Change in Beneficiary. If a
Participant dies prior to payment of all amounts due under the Plan, the balance
of the amount due shall be payable to the Participant’s Beneficiary or
Beneficiaries in the form, and at the time(s), specified by the Participant in
his Election to Defer, or in any valid change election made in accordance with
the terms of the Plan.  “Beneficiary” shall include any individual, trust or
other recipient designated by a Participant to receive amounts due hereunder
upon his death.  A Participant may designate one or more Beneficiaries to
receive any amounts due hereunder in the event of the Participant’s death, and
may revoke or change any such designation by a written instrument filed with the
Board and signed by the Participant and compliance with such other procedures as
the Board may specify from time to time.  If the Beneficiary predeceases the
Participant or if no Beneficiary designation is on file with the Board at the
time of the death of a Participant, or if for any reason such designation is
defective, then the Participant’s estate shall be deemed to be the Beneficiary.


Section 5.  Deferral of Compensation; Crediting of Accounts; Earnings.


5.01.                      Payment of Compensation. Amounts deferred under this
Plan, and earnings thereon, shall only be distributed as permitted
hereunder.  The balance of any Eligible Compensation earned by the Participant
and not deferred pursuant to this Plan shall be payable in the year earned.


5.02.                      Crediting of Accounts and Earnings; Vesting. Amounts
deferred will be credited to a bookkeeping account in the name of the
Participant at such time as they would have been payable had the Participant not
elected to participate in the Plan.  Annual retainer fees shall be credited
semi-annually.  Interest shall accumulate and be credited to each Participant's
account at the rate in effect from time to time for the Community National
Bank's 3-year Certificate of Deposit, or if no such Certificate of Deposit is
offered, at a rate determined by the Board, which rate may be changed from time
to time, at the discretion of said Board.   Interest on accrued balances
(including prior interest accruals) shall be credited to the Participant’s
account monthly, or at such other interval as the Board may determine.  Interest
shall continue to accrue on the undistributed account balance until
distribution.  Participants shall be 100% vested in all amounts accrued to their
account under the Plan.


Section 6.  Payment of Deferred Compensation.


6.01.                      Form of Payment.  A Participant may elect on his or
her initial Election to Defer to receive payments of his or her deferrals in a
single lump sum in cash or in substantially equal annual installments over a
period (not to exceed ten (10) years) specified in such Election to Defer.  The
Participant’s election as to the form of payment will be deemed to apply to all
of his or her deferrals, including accrued interest.  If a Participant fails to
elect a form of payment, he or she shall be deemed to have elected payment of
his or her entire account balance in a single lump sum, payable on the first day
of the month after the occurrence of a Payment Event with respect to such
Participant, subject, however, to any delay in payment required under Section
6.04.


6.02.                      Time of Payment and Permissible Payment Events. The
Participant may designate in his or her Election to Defer one or more Payment
Events, the first to occur of which will trigger distribution of the
Participant’s deferrals, including accrued interest, in the form specified
pursuant to Section 6.01; subject, however, to any delay in payment required
under Section 6.04.  Notwithstanding the foregoing, whether or not elected as a
Payment Event, the Participant’s death shall be deemed a Payment Event as to
such Participant.


6.03.                      Change in Payment Election.  Except as otherwise
permitted by this Section 6.03 and subsection (a)(4) of Code Section 409A, and
in any transitional relief accorded by the Internal Revenue Service under Code
Section 409A, a Participant’s election as to the time and form of payment shall
be irrevocable and any change in an Election to Defer must comply with this
Section.  A Participant may change the time and/or form of payment specified in
a previous Election to Defer by executing and delivering to the Company a new
Election to Defer but only if (i) except for distribution due to the
Participant’s death, Disability or an Unforeseeable Emergency, the distribution
of the Participant’s deferrals will be further deferred by a period of at least
five (5) years from the time the deferrals would have otherwise been distributed
to the Participant; and (ii) the change in the Election to Defer is made at
least twelve (12) months prior to the date of the first scheduled payment under
the Plan.  Any change in an Election to Defer shall not take effect until 12
months after the date such change election is made.


6.04.                      Delayed Payment to Specified
Employees.  Notwithstanding anything herein to the contrary or in any Election
to Defer, if the Participant is or may be deemed a Specified Employee for
purposes of Code Section 409A, distribution to such Participant of any deferred
compensation or earnings thereon under this Plan due to a Separation from
Service shall begin not sooner than six (6) months and one day after such
Specified Employee has experienced a Separation from Service.


6.05.                      Change in Control.  Whether or not such payment has
been elected by a Participant on his or her Election to Defer, payment of all
sums owing under this Plan shall be paid to each Participant, whether or not
then in payout status, in a single lump sum payment, within 15 calendar days
following any Change in Control of the Company.


6.06.                      Unfunded Plan. Neither the Company nor the Bank shall
be required to set aside any funds or other assets, in trust or otherwise, to
guarantee payment of any amounts owing to a Participant hereunder, but shall
make payments, when due, out of the Company's or Bank's general corporate funds.
Deferrals and earnings thereon credited to the accounts of Participants under
this Plan shall remain subject to the claims of any general creditors of the
Company and/or the Bank.


Section 7.  Amendment.


Subject to Sections 9.2 and 9.3, this Plan may be amended any time and from time
to time by the Board of Directors, provided, however, that no amendment shall
cause or permit any amount already credited to a Participant’s account to be
reduced or diminished.


Section 8. Compliance With the EESA


If the Company or the Bank becomes subject to any or all of the limitations on
executive compensation, deferred compensation and/or excess parachute payments
pursuant to the amendments made by the EESA to sections 162(m) and 280G of the
Code, then the Company and the Bank shall promptly take all steps required to
bring themselves into full compliance with such requirements including, but not
limited to, the adoption of any required amendments to this Plan and the
execution of additional documents to evidence such compliance. At all times on
and after the date on which any such requirement first becomes applicable to the
Company or the Bank, and regardless of whether any required documents have yet
been adopted, the affected entity shall comply fully in operation with all
applicable requirements imposed by the EESA and any guidance issued thereunder
by any governmental agency.


Section 9.  Miscellaneous.


9.01.                      No Alienation of Benefits.  No credits made to the
account of a Participant shall be subject in any way to anticipation,
alienation, sale, transfer, pledge, or voluntary or involuntary attachment or
encumbrance of any kind by a creditor of the Participant; and any attempts to
anticipate, alienate, sell, transfer, assign, pledge or otherwise encumber any
such credit, whether presently or thereafter payable, shall be void.


9.02.                      Compliance with Code Sections 409A, 162(m) and
280G.  Notwithstanding anything herein to the contrary, it is the intention of
the Board in adopting this Plan that it shall be construed and administered in a
manner which complies fully with applicable provisions of Code Sections 409A,
162(m) and 280G.


9.03.                      Administration.  The Plan shall be administered by
the Company’s Board of Directors.  The Board shall interpret the Plan and in its
discretion may adopt such forms and prescribe and amend such rules as the Board
deems appropriate to implement the Plan and to comply fully with applicable
provisions of the AJCA, including Code Section 409A.  Any decision or
interpretation adopted by resolution of the Board shall be final and conclusive
and shall be binding upon all Participants and their Beneficiaries.


9.04.                      Termination or Suspension.  The Company may terminate
this Plan or suspend new deferrals at any time in its discretion.


9.05.                      Effective Date. This Plan shall be deemed to take
effect and to apply to all deferrals of Eligible Compensation earned on or after
January 1, 2005, and any earnings thereon.
